                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
______________________________________
REGIONS BANK,                           :
                                        :
      Plaintiff,                        : Civil Action No.: 3:18-cv-00666
                                        :
v.                                      :
                                        :
DAVID BLAIR THOMPSON,                   :
JENNIFER LYNN CUTE, and                 :
TD PRIVATE CLIENT WEALTH, LLC,          :
                                        :
      Defendants.                       :
_______________________________________

                                             ORDER

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit filed by Philip M. Van Hoy (Doc. 20). Mr. Van Hoy, a member in good standing of the

Bar of this Court, is local counsel for Plaintiff, Regions Bank, and he seeks the admission pro

hac vice of Nora L. Olsewski, a member in good standing of the Bar of Pennsylvania, for

purposes of representing the Plaintiff in this matter. The requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 20) and ADMITS Nora L. Olsewski

to practice pro hac vice before this Court in this matter while associated with local counsel.

       SO ORDERED


                                           Signed: March 29, 2019
